office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ansolodchikova postn-141612-14 uilc date date to margaret glasgow advisory restitution manager sbse from mitchel s hyman senior technician reviewer branch procedure administration subject new collection_due_process rights where a tax period is the subject of both a restitution-based assessment and an assessment arising out of a civil examination this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue whether a taxpayer is entitled to a second collection_due_process cdp_notice and a hearing where a tax period is the subject of both a restitution-based assessment and an assessment arising out of a civil examination conclusion because the restitution-based assessment and assessment after the civil exam are two separate and distinct assessments the service should provide cdp notices and hearings for both assessments background on date federal excise_tax improvement act of pub_l_no amended sec_6201 to require assessment and administrative collection of the amount of restitution under an order pursuant to u s c for failure to pay any_tax imposed under the internal_revenue_code in the same manner as if such amount were such tax sec_6201 thus the service can not only make an postn-141612-14 assessment based on a restitution order but can file notices of federal_tax_lien and issue administrative levies to collect such assessment after a criminal case is closed the service may conduct a civil examination of a taxpayer for any_tax period for which the period of limitation for assessment is still open even if such tax period was the basis of the amount ordered as restitution in the criminal case the civil tax_liability is determined separately from the amount of restitution determined by the federal district_court in the earlier criminal case see muncy v commissioner tcmemo_2014_251 pincite chief_counsel notice_2013_012 deficiency and litigation issues concerning tax periods for which criminal restitution has been ordered thus the service not only assesses and collects on the restitution order pursuant to sec_6201 but also may determine the civil tax_liability and assess that amount after providing any required notices of deficiency under sec_6212 and sec_6213 the civil tax examination can result in a tax_liability that differs from the amount ordered as restitution in particular a taxpayer’s tax_liability may exceed amounts of restitution ordered for the tax period at issue see 419_f3d_829 8th cir holding that despite a federal criminal case against the same taxpayer resulting in a sentence that the taxpayer make restitution to the service the doctrine_of res_judicata did not apply to preclude a civil_fraud penalty assessment because a criminal prosecution for filing false income_tax returns did not involve the same cause of action as the civil tax case gillum v commissioner tcmemo_2010_280 aff’d 676_f3d_633 8th cir although restitution is based upon an estimate of the civil tax_liability it is not a determination of civil tax_liability and generally does not bar the commissioner from assessing a greater amount of civil tax_liability the restitution based assessment is recorded under the master_file transaction mft code and the civil examination based assessment is recorded under the mft code see irm to prevent double collection any payments made to satisfy the restitution-based assessment are also applied by the service to satisfy the civil tax_assessment for the same tax period see irm see also 217_f3d_960 8th cir explaining that criminal restitution for a tax crime should be ordered in favor of the irs and calculated based on the tax owed and that any amounts paid to the irs as restitution must be deducted from any civil judgment irs obtains to collect the same tax_deficiency 941_f2d_71 2d cir w e believe it is self-evident that any amount_paid as restitution for taxes owed must be deducted from any judgment entered for unpaid taxes in such a civil_proceeding following an assessment the service is required to issue notice_and_demand for the payment pursuant to sec_6303 if the taxpayer neglects or refuses to pay the assessed amount the amount demanded becomes a lien under sec_6321 and the service can file a notice_of_federal_tax_lien under sec_6323 pursuant to sec_6320 the service shall notify the taxpayer after the filing of a nftl of the taxpayer’s postn-141612-14 right to request a post-filing cdp hearing the service can also levy on the taxpayer’s property under sec_6331 to collect the assessed amount but only after providing the taxpayer a pre-levy notice and right to a cdp hearing pursuant to sec_6330 with several exceptions enumerated in sec_6330 where only a post-levy notice and right to hearing must be provided due to the service’s ability to collect on two separate and distinct assessments you ask whether the service should provide cdp rights for the second time based on a civil assessment if cdp rights were previously given to the taxpayer after the restitution- based assessment alternatively the same question arises when the restitution-based assessment is made after the civil assessment discussion sec_6320 and sec_6330 each provide that a taxpayer is entitled to one cdp hearing before the office of appeals with respect to the tax and tax periods covered by the cdp_notice thus as a general_rule the taxpayer has an opportunity for only one cdp lien hearing and one cdp levy hearing for each tax and tax period see 126_tc_183 upholds regulations only allowing hearing from filing of first nftl shirley v commissioner tcmemo_2014_10 appeals did not abuse discretion by refusing to consider years for which petitioner received previous cdp hearings however there are limited circumstances where more than one hearing may be provided for the same tax and same tax period sec_301_6320-1 q a- d1 and d q a-d1 provide that the taxpayer is entitled to a second cdp hearing where the same type of tax and period is involved but the amount of unpaid tax has increased because of an additional_assessment of tax not including additional assessments for accruals of interest and penalties or a new assessment for an accuracy-related or filing-delinquency penalty see concert staging services inc v commissioner tcmemo_2011_231 pincite see also 131_tc_1 pincite holding that since in certain circumstances the commissioner may assess tax more than once for the same tax period it is quite reasonable that a taxpayer can have a separate opportunity for a hearing regarding each of the distinct assessments because separate assessments are made based on the restitution order and the civil examination these assessments are computed based on different criteria and may be for different amounts we conclude that this is comparable to the situation mentioned in the regulation where an additional_assessment is made for the same tax and period the cases where the assessment based on the civil exam will precede the restitution-based assessment are rare postn-141612-14 thus sec_6320 and sec_6330 require that separate cdp rights be given for the restitution based assessment and for the civil based assessment if you have any questions or need further assistance please contact alina solodchikova at we note that the issues a taxpayer can raise in a cdp hearing on the restitution-based assessment are limited since the liability cannot be challenged and is not subject_to a settlement chief_counsel notice_2011_18 the assessment and collection of criminal restitution q-a
